DETAILED ACTION
Applicant has amended claims 1 and 12. Claims 5-6, 9, 16-17, and 20 have been canceled.

Allowable Subject Matter
Claims 1-4, 7-8, 10-15, 18-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 5 and 16 were objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as previously indicated in Non-Final OA 11/27/2020, Pgs. 43-44. Independent claims 1 and 12 have been amended to include feature limitations of canceled claims 5 and 16, respectively. Furthermore, after having performed an updated search of prior art, including all feature limitations of amended independent claims 1 and 12, the examiner was not able to find prior art that teaches all feature limitations indicated below, as claimed by the Applicant’s invention. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the combination of the inventions published in US PG Pub. Nos. 2017/0278289 A1 and 2017/0116750 A1, respectively. In particular, independent claims 1 and 12 require the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… providing a frame of a scene, the scene including a scene background, the scene background being a chroma screen;

determining a frame background using the model based on mixing a chroma of the chroma screen with the intensity plane;
subtracting the frame background from the frame to obtain an approximate segmentation; and
training a segmentation network using the approximate segmentation.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668